EXHIBIT 99(j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated February 22, 2010, relating to the financial statements and financial highlights which appears in the December 31, 2009 Annual Report to the Board of Trustees and Shareholders of The Merger Fund VL, which is also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings “Financial Highlights” and “Independent Registered Public Accounting Firm” in such Registration Statement. /s/ PRICEWATERHOUSECOOPERS LLP Milwaukee, WI April 20, 2010
